Name: COUNCIL REGULATION (EC) No 3636/93 of 16 December 1993 opening and providing for the administration of Community tariff quotas for certain fruits and fruit juices
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  tariff policy
 Date Published: nan

 31 . 12 . 93 Official Journal of the European Communities No L 334/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3636/93 of 16 December 1993 opening and providing for the administration of Community tariff quotas for certain fruits and fruit juices THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community; whereas , to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by, the Benelux Economic Union, any operation concerning the administration of quantities drawn by that economic union may be carried out by any one of its members , Whereas pursuant to the Agreement with the United States of America on the Mediterranean preferences, citrus and pasta , the Community has undertaken to suspend provisionally and in part the customs duties applicable to certain fruits and fruit juices within the limits of Community tariff quotas of appropriate volumes and of varying duration; whereas in order to ensure the balance of reciprocal concessions provided for in the Agreement, the Commission may, by means of a Regulation , suspend the application of the tariff measures in question; Whereas the use of these tariff quotas is, however, conditional on presentation to the Community customs authorities of a certificate of authenticity issued by the competent authorities of the country of origin certifying that the products comply with the specific characteristics laid down; HAS ADOPTED THIS REGULATION: Article 1 Whereas Community tariff quotas for sweet oranges of high quality, citrus hybrids known as 'Minneolas ' and certain types of frozen concentrated orange juice should therefore be opened for all or part of 1994; The customs duties applicable to imports of the following products shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below: No L 334/2 Official Journal of the European Communities 31 . 12 . 93 Series No CN code (*) Description Quota period Quota volume ( tonnes) Rate of duty &lt;% ) 09.0025 ex 0805 10 11 , 15, Sweet oranges of high quality From 1 February 20 000 10 19, 41 , 45 , 49 to 30 April 1994 09.0027 ex 0805 20 90 Citrus hybrids known as 'Minneolas' From 1 February 15 000 2 to 30 April 1994 09.0033 ex 2009 11 99 Frozen concentrated orange juice From 1 January 1 500 13 having a degree of concentration of up to 31 December to 50 degrees Brix, in containers of two 1994 litres or less , not containing blood orange concentrate (*) See Taric codes in Annex III . Article 2 shown on it possess the specific characteristics referred to in paragraph 1 , or  in the case of concentrated orange juice, presentation to the Commission before importation of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges . The Commission shall inform the Member States to enable them to notify the customs departments concerned . Article 3 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. 1 . For the purposes of this Regulation: (a ) sweet oranges of high quality means oranges of similar varietal characteristics which are mature, firm, well-formed , at least fairly well coloured, of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema, growth cracks, bruises (except those incident to normal handling and packing), and are free from damage caused by dryness or mushy condition, split, rough, wide or protruding navels, creasing, scars, oil spots, scale, sunburn, dirt or other foreign material , disease, insects or damage caused by mechanical or other means, provided that not more than 15 % of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage and, included in this latter amount, not more than 0,5 % may be affected by decay; ( b) citrus fruit hybrids known as 'Minneolas ' means hybrids of the citrus fruit variety 'Minneola ' (Citrus paradisi Macf. cv . Duncan and Citrus reticulata blanca cv . Dancy); (c ) frozen concentrated orange juice having a degree of concentration of up to 50 degrees Brix means orange juice that has a density of 1,229 g/cm3 or less at 20 °C. Article 4 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. 2 . Use of the tariff quotas referred to in paragraph 1 shall be subject to:  presentation, in support of the entry for release for free circulation, of a certificate of authenticity conforming to one of the models in Annex I, issued by the competent authorities of the country of origin  listed in Annex II  certifying that the products 31 . 12 . 93 Official Journal of the European Communities No L 334/3 If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States accordingly. Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 7 The Commission may, by means of a Regulation, suspend the application of the tariff quotas opened for by this Regulation if the reciprocity provided for in the Agreement is no longer ensured . Article 8 This Regulation shall enter into force on 1 January 1994 . Article 5 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993 . For the Council The President R. URBAIN No L 334/4 Official Journal of the European Communities 31 , 12 . 93 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE 1  ALLEGATO I  BIJLAGE I  ANEXO / MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODELES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 31 . 12. 93 No L 334/11Official journal of the European Communities ANEXO II BILAG II ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGATO II BIJLAGE II ANEXO II PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competem authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente 1 . Para los 3 contingentes  For de 3 kontingenter  FÃ ¼r die 3 Kontingente  Ã Ã ¹Ã ± Ã Ã ¹Ã  3 ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã   For the 3 quotas  Pour les 3 contingents  Per i 3 contingenti  Voor de 3 contingenten  Para os 3 contingentes Estados Unidos De Forenede Stater USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica United States Department of Agriculture Cuba Cuba Kuba Ã Ã ¿Ã Ã ²Ã ± Cuba Cuba Cuba Cuba Cuba MinistÃ ¨re de 1'agriculture Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina DireeiÃ ³n Nacional de ProducciÃ ³n y ComercializaciÃ ³n de la SecretarÃ ­a de Agricultura , GanaderÃ ­a y Pesca 2 . Ã nicamente para los hÃ ­bridos de agrios conocidos por el nombre de «Minneolas »  udelukkende til krydsninger af citrusfrugter, benÃ ¦vnt »Minneolas «  Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten, bekannt unter dem Namen Minneolas "  Ã ¼Ã Ã ½Ã ± Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas »  Only for citrus fruit known as 'Minneolas '  Uniquement pour les hybrides d'agrumes connus sous le nom de «Minneolas »  Solo per ibridi d'agrumi conosciuti sotto il nome di «Minneolas »  Uitsluitend voor kruisingen van citrusvruchten die bekend staan als ,,minneola's "  Somente para os citrinos hÃ ­bridos conhecidos pelo nome de «Minneolas » Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel IsraÃ «l Israele IsraÃ «l Israel Ministry of Agriculture, Department of Plant Protection and Inspection L.nypre Cypern Zypern Ã Ã ÃÃ Ã ¿Ã  Cyprus Chypre Cipro Cyprus Chipre Ministry of Commerce and Industry Produce Inspection Service No L 334/12 Official Journal of the European Communities 31 . 12 . 93 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode TarÃ ­c-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Tarie-code CÃ ³digo Tarie 09.0025 ex 0805 10 11 * 10 ex 0805 10 15 * 10 ex 0805 10 19 » 10 ex 0805 10 41 * 18 ex 0805 10 45 * 18 ex 0805 10 49 * 18 09.0027 ex 0805 20 90 * 17 * 27 09.0033 ex 2009 11 99 * 10